As filed with the Securities and Exchange Commission on July 21, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GULFMARK OFFSHORE, INC. (Exact name of registrant as specified in its charter) Delaware 76-0526032 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 842 West Sam Houston Parkway North, Suite 400 Houston, Texas (713) 963-9522 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Richard M. Safier Senior Vice President — General Counsel GulfMark Offshore, Inc. 842 West Sam Houston Parkway North, Suite 400 Houston, Texas (713) 963-9522 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Kevin P. Lewis Stephen M. Gill Vinson & Elkins LLP 1001 Fannin, Suite 2500
